Name: Commission Regulation (EEC) No 2911/80 of 11 November 1980 determining the extent to which tenders submitted for boned beef put up for sale by tender in accordance with Regulation (EEC) No 2326/79 may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 302/ 14 Official Journal of the European Communities 12 . 11 . 80 COMMISSION REGULATION (EEC) No 2911 /80 of 11 November 1980 determining the extent to which tenders submitted for boned beef put up for sale by tender in accordance with Regulation (EEC) No 2326/79 may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2916/79 (2), and in particular Article 7 (3) thereof, Whereas, pursuant to Article 9 of Commission Regula ­ tion (EEC) No 2173/79 (3 ), the minimum selling prices for meat put up for sale by tender should be fixed taking into account tenders submitted ; Whereas in accordance with Article 1 of Commission Regulation (EEC) No 2326/79 (4), tenders have been invited for certain quantities of boned beef and veal fixed by Commission Regulation (EEC) No 2399/80 (5 ) ; whereas it seems appropriate , after exami ­ nation not to accept any of the offers made ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Tenders submitted by 3 November 1980 in response to the invitation to tender held in accordance with Regulation (EEC) No 2326/79 shall be rejected. Article 2 This Regulation shall enter into force on 12 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (*) OJ No L 329 , 24 . 12 . 1979, p . 15 . (J) OJ No L 251 , 5 . 10 . 1979, p. 12 . h) OJ No L 266, 24 . 10 . 1979, p. 5 . ( 5 ) OJ No L 247, 18 . 9 . 1980, p. 11 .